NON-FINAL REJECTION
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2021 has been entered.

Response to Amendment
	The Amendment filed June 28, 2021 has been entered. Claims 1-5, 7-14, and 16-22 remain pending in the application. Applicant's amendments to the claims have overcome the 35 U.S.C. 103 rejections previously set forth in the Final Office Action mailed April 1, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 21 and 22 are rejected under 35 U.S.C. 112(b) as unpatentable.
Claims 1-5, 7-14, and 16-22 are rejected under 35 U.S.C. 103 as unpatentable.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "relatively lower" in claims 21 is a relative term which renders the claim indefinite.  The term "relatively lower" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of “relatively lower”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term "relatively higher" in claims 22 is a relative term which renders the claim indefinite.  The term "relatively higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree “relatively higher”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Burkey (US 2009/0276567), Kesavan et al. (US 2017/0031600), Bi et al. (US 2020/0026437), and Fekete et al. (US 2016/0188487).
Regarding claim 1, Burkey discloses: 
A method comprising: 
provisioning physical extents of non-volatile data storage ([0005] mirroring involves maintaining copies of the contents of an extent, either a real extent or a virtual extent. An extent is a set of consecutively addressed units of storage (e.g., bytes or words)) from non-volatile data storage devices of disparate types (Figure 1 Solid State Drives (SSDs) 100 and rotational media disks (RMDs) 110), wherein the physical extents of non-volatile data storage comprise a first physical extent provisioned from a non-volatile data storage device (Figure 2 SSD subextents 200; [0046] Individual stripes 201 and corresponding subextents 200 will be labeled cDs, where c is the copy index number and s is the stripe 201 index number) having a first set of performance characteristics ([0038] the fast-write storage devices 101 are solid state drives (SSDs) 100) and a second physical extent provisioned from a non-volatile data storage device (Figure 2 RMD stripes 201) having a second set of performance characteristics ([0038] the slow-write storage devices 111 are rotational media disks (RMDs) 110; [0016] The invention encompasses any situation in which a device with a fast write speed, or input/output capacity for writes, is mirrored to a plurality of devices with lower write speeds…the approach of the invention will allow discrepancies in write speeds between types of mirroring devices to be compensated for by striping across a plurality of slower devices); 
receiving at least one write operation (Figure 5 step 560 Write Operation? YES) directed to at least one logical address within a logical extent of logical addresses ([0013] A VDisk is usually represented to the host by the storage system as a logical unit number (LUN); [0003] virtualization is implemented in a way that minimizes manual configuration of the relationship between the logical representation of the storage as one or more VDisks, and the implementation of the storage using physical devices); 
mirroring data indicated by the write operation onto the first physical extent and the second physical extent (Figure 5 step 570 Write data to SSD and stripe to the RMDs; Figure 2 1D1 is mirrored to 2D1; [0005] Strictly speaking, mirroring involves maintaining copies of the contents of an extent, either a real extent or a virtual extent. An extent is a set of consecutively addressed units of storage (e.g., bytes or words)… When we say herein that data is being mirrored, it should be understood to mean that an extent containing data is being mirrored);
…wherein the non-volatile data storage device having the first set of performance characteristics comprises a solid state drive (Figure 1 Solid State Drives (SSDs) 100), wherein the non- volatile data storage device having the second set of performance characteristics comprises a magnetic disk drive (Figure 1 rotational media disks (RMDs) 110),…
Burkey do not appear to explicitly teach “detecting a change in performance requirements for data written to logical addresses within the logical extent at least in part by detecting a decrease in a rate at which write operations are being received that are directed to logical addresses within the logical extent of logical addresses; in response to detecting the change in performance requirements:  provisioning a third physical extent from a non-volatile data storage device having a third a third set of performance characteristics that is different from both the first set of performance characteristics and the second set of performance characteristics, and mirroring data indicated by at least one subsequently received write operation onto the first physical extent and the third physical extent; …and wherein the non-volatile data storage having the third set of performance characteristics comprises an external cloud storage server..” However, Kesavan et al. disclose:
detecting a change in performance requirements for data written to logical addresses within the logical extent ([0066] The dynamic storage provisioning component 522 may compare the real-time performance statistics 541 against the service level agreement 524 to determine whether a logical storage pool does not satisfy the service level agreement 524; [0047] the SLA may specify performance metrics, desired throughput, acceptable latency, data loss prevention, and/or other levels of service requested from the storage environment by the database application; [0050] Real-time performance statistics, associated with the one or more storage devices of the logical storage pool hosting the data of the application, may be collected from the storage environment and/or from the application. The real-time performance statistics may correspond to latency, throughput, bandwidth, and/or a variety of other performance metric)…
in response to detecting the change in performance requirements ([0066]): 
provisioning a third physical extent from a non-volatile data storage device having a third a third set of performance characteristics that is different from both the first set of performance characteristics and the second set of performance characteristics ([0051] the real-time performance statistics may be compared with the SLA to determine whether a storage device does not satisfy the SLA. For example, latency of the 10 k RPM SATA storage device may have increased overtime due to an increase in management of database logs and data, and thus the 10 k RPM SATA storage device may be identified as not satisfying a latency metric of the SLA. A replacement storage device, such as cloud storage, may be identified as a replacement for the 10 k RPM SATA storage device because the cloud storage may have a probability of satisfying the SLA above a threshold probability (e.g., measured latency of the cloud storage may satisfy the latency metric of the SLA); FIG. 5B; [0064] The dynamic storage provisioning component 522 may evaluate the storage environment 502 to identify a pool of storage devices available for hosting data of the application 526. For example, the pool of storage devices may comprise a first SSD storage device 504,…a first SATA storage device 514,…first cloud storage 518,…and/or other storage devices or services; [0065] The dynamic storage provisioning component 522 may construct the logical storage pools based upon the service level agreement 524, such that storage devices within a logical storage pool may satisfy the service level agreement 524), and 
…wherein the non-volatile data storage having the third set of performance characteristics comprises an external cloud storage server (FIG. 5B Cloud 518; [0021] cloud storage (e.g., a storage endpoint may be stored within a data cloud)).
Burkey and Kesavan et al. are analogous art because Burkey teach mirroring data between storage devices having different write speeds and Kesavan et al. teach real-time analysis for dynamic storage.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Burkey and Kesavan et al. before him/her, to modify the teachings of Burkey with the teachings of Kesavan et al. because dynamically reconfiguring 
Kesavan et al. disclose that performance requirements include throughput. Burkey and Kesavan et al. do not appear to explicitly teach “…at least in part by detecting a decrease in a rate at which write operations are being received that are directed to logical addresses within the logical extent of logical addresses;…mirroring data indicated by at least one subsequently received write operation onto the first physical extent and the third physical extent.” However, Bi et al. disclose:
…at least in part by detecting a decrease in a rate at which write operations are being received that are directed to logical addresses within the logical extent of logical addresses ([0012] A host system seeks to send data to the memory sub-system at a specific data rate or throughput, which can be measured by various metrics. In one example, the metric is an input/output operation per second (IOPS), which is a metric of a number of input or output operations that can be carried out per second. Input/output (I/O) operations can include write operations and read operations. The term throughput is utilized herein to refer to a data rate or bandwidth of data being transferred. TOPS are utilized herein as an example of a metric for measuring throughput, however, any similar metric is applicable).
Burkey, Kesavan et al., and Bi et al. are analogous art because Burkey teach mirroring data between storage devices having different write speeds; Kesavan et al. teach real-time analysis for dynamic storage; and Bi et al. teach managing storage performance.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Burkey, Kesavan et al., and Bi et al. before him/her, 
Burkey, Kesavan et al., and Bi et al. do not appear to explicitly teach “mirroring data indicated by at least one subsequently received write operation onto the first physical extent and the third physical extent.” However, Fekete et al. disclose: 
mirroring data indicated by at least one subsequently received write operation onto the first physical extent (SSD as taught by Burkey above) and the third (cloud storage as taught by Kesavan above) physical extent ([0021] For the RAID1 level (mirroring) is described; [0020] Various embodiments can be implemented on any number of types of data storage devices, such as a durable disk storage (which may include any suitable optical or magnetic durable storage device, e.g., RAM, ROM, Flash, USB drive, or other semiconductor-based storage medium), a hard-drive, CD-ROM, or other computer readable media for storing data; [0030] a disk can be added to a redundant disk array).
Burkey, Kesavan et al., Bi et al., and Fekete et al. are analogous art because Burkey teach mirroring data between storage devices having different write speeds; Kesavan et al. teach real-time analysis for dynamic storage; Bi et al. teach managing storage performance; and Fekete et al. teach mirroring data using heterogeneous disks.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the combined teachings of Burkey, Kesavan et al., Bi et al., and 
Regarding claim 2, Burkey further discloses: 
The method of claim 1, wherein the non-volatile data storage device having the first set of performance characteristics comprises a non-volatile storage device of a first type ([0038] the fast-write storage devices 101 are solid state drives (SSDs) 100); and
wherein the non-volatile data storage device having the second set of performance characteristics comprises a non-volatile data storage device of a second type ([0038] the slow-write storage devices 111 are rotational media disks (RMDs) 110).
Regarding claim 3, Burkey further discloses: 
The method of claim 2, wherein the first set of performance characteristics includes a speed of the non-volatile data storage device of the first type ([0038] the fast-write storage devices 101 are solid state drives (SSDs) 100); 
wherein the second set of performance characteristics includes a speed of the non- volatile data storage device of the second type ([0038] the slow-write storage devices 111 are rotational media disks (RMDs) 110); and 
wherein the speed of the non-volatile data storage device of the second type is different from the speed of the non-volatile data storage device of the first type ([0015] A typical RMD may have an input/output (IO) capacity of 200 random IO operations per second, while a typical DRAM SSD may have an IO capacity of 20,000 random IOs per second).
Regarding claim 4, Burkey further discloses: 
([0015] There are a number of advantages of SSDs in comparison to traditional RMDs, including much faster read and write times, better mechanical reliability); 
wherein the second set of performance characteristics includes reliability of the non-volatile data storage device of the second type ([0015] There are a number of advantages of SSDs in comparison to traditional RMDs, including much faster read and write times, better mechanical reliability); and 
wherein the reliability of the non-volatile data storage device of the second type is different from the reliability of the non-volatile data storage device of the first type ([0015] There are a number of advantages of SSDs in comparison to traditional RMDs, including much faster read and write times, better mechanical reliability).
Regarding claim 7, Burkey further discloses: 
The method of claim 1, further comprising: 
wherein mirroring of the data indicated by at least one subsequently received write operation onto the first physical extent and the third physical extent is performed in response to completion of the copying of the contents of the second physical extent to the third physical extent ([0005] Mirroring involves maintaining two or more separate copies of data. Strictly speaking, mirroring involves maintaining copies of the contents of an extent, either a real extent or a virtual extent…The copies are maintained on an ongoing basis over a period of time. During that time, the data within the mirrored extent might change, but the mirroring relationship will be maintained such that the copies change correspondingly; One of ordinary skill in the art would recognize that the mirroring relationship is not complete until the extents of the mirror have the same copies of data).
However, Burkey does not appear to explicitly teach while Kesavan et al. further disclose: 
further in response to detecting the change in performance requirements for the data (FIG. 4D Updates Service Level Agreement), copying contents of the second physical extent to the third physical extent; and…in response to completion of the copying of the contents of the second physical extent to the third physical extent ([0061] The dynamic storage provisioning component 422 may migrate data from the first SATA storage device 414 to the second SSD storage device 406, and may provision the third logical storage pool 452, to replace the second logical storage pool 440, for the application 426. The dynamic storage provisioning component 422 may release the first SATA storage device 414 into the available storage pool of the storage environment 402; Note that provisioning the third extent is complete after the data is migrated from the second extent).
Regarding claim 8, Burkey further discloses: 
The method of claim 7, further comprising 
…processing subsequently received read operations by reading the first physical extent ([0006] Mirroring can also be used to improve read performance. Given copies of data on drives A and B, then a read request can be satisfied by reading, in parallel, a portion of the data from A and a different portion of the data from B. Alternatively, a read request can be sent to both A and B. The request is satisfied from either A or B, whichever returns the required data first).
However, Burkey does not appear to explicitly teach while Kesavan et al. further disclose: 
([0061] The dynamic storage provisioning component 422 may release the first SATA storage device 414 into the available storage pool of the storage environment 402); and 
Regarding claim 9, Burkey further discloses: 
The method of claim 1, wherein the at least one write operation comprises a plurality of write operations (Figure 6; each write operation writes to a plurality of subextents in the SSD and corresponding stripes in the RMD); and 
indicating completion of each individual write operation in the plurality of write operations after the data indicated by that write operation is successfully mirrored onto each of the physical extents of non-volatile data storage provisioned from the non-volatile data storage devices of disparate types (Figure 6 step 660 More data to stripe to this RMD? NO).
Regarding claim 10, Burkey discloses: 
A data storage system, comprising: 
processing circuitry and memory coupled to the processing circuitry, the memory storing instructions, wherein the instructions, when executed by the processing circuitry ([0040] The management module 121 and the storage module 122 implement logic that executes instructions. The instructions may be stored in digital storage of any kind. Within the scope of the invention, however, the logic, and any instructions that embody the logic, may be implemented in hardware or software, or any combination thereof), cause the processing circuitry to: 
provision physical extents of non-volatile data storage ([0005] mirroring involves maintaining copies of the contents of an extent, either a real extent or a virtual extent. An extent is a set of consecutively addressed units of storage (e.g., bytes or words)) from non-volatile data (Figure 1 Solid State Drives (SSDs) 100 and rotational media disks (RMDs) 110), wherein the physical extents of non-volatile data storage comprise a first physical extent provisioned from a non-volatile data storage device (Figure 2 SSD subextents 200; [0046] Individual stripes 201 and corresponding subextents 200 will be labeled cDs, where c is the copy index number and s is the stripe 201 index number) having a first set of performance characteristics ([0038] the fast-write storage devices 101 are solid state drives (SSDs) 100) and a second physical extent provisioned from a non-volatile data storage device (Figure 2 RMD stripes 201) having a second set of performance characteristics ([0038] the slow-write storage devices 111 are rotational media disks (RMDs) 110; [0016] The invention encompasses any situation in which a device with a fast write speed, or input/output capacity for writes, is mirrored to a plurality of devices with lower write speeds…the approach of the invention will allow discrepancies in write speeds between types of mirroring devices to be compensated for by striping across a plurality of slower devices); 
receive at least one write operation (Figure 5 step 560 Write Operation? YES) directed to at least one logical address within a logical extent of logical addresses ([0013] A VDisk is usually represented to the host by the storage system as a logical unit number (LUN); [0003] virtualization is implemented in a way that minimizes manual configuration of the relationship between the logical representation of the storage as one or more VDisks, and the implementation of the storage using physical devices); 
mirror data indicated by the write operation onto first physical extent and the second physical extent (Figure 5 step 570 Write data to SSD and stripe to the RMDs; Figure 2 1D1 is mirrored to 2D1; [0005] Strictly speaking, mirroring involves maintaining copies of the contents of an extent, either a real extent or a virtual extent. An extent is a set of consecutively addressed units of storage (e.g., bytes or words)… When we say herein that data is being mirrored, it should be understood to mean that an extent containing data is being mirrored);
…wherein the non-volatile data storage device having the first set of performance characteristics comprises a solid state drive (Figure 1 Solid State Drives (SSDs) 100), wherein the non- volatile data storage device having the second set of performance characteristics comprises a magnetic disk drive(Figure 1 rotational media disks (RMDs) 110),
Burkey do not appear to explicitly teach “detect a change in performance requirements for data written to logical addresses within the logical extent at least in part by detecting a decrease in a rate at which write operations are being received that are directed to logical addresses within the logical extent of logical addresses; in response to detecting the change in performance requirements:  provisioning a third physical extent from a non-volatile data storage device having a third a third set of performance characteristics that is different from both the first set of performance characteristics and the second set of performance characteristics, and mirror data indicated by at least one subsequently received write operation onto the first physical extent and the third physical extent; …and wherein the non-volatile data storage having the third set of performance characteristics comprises an external cloud storage server..” However, Kesavan et al. disclose:
detect a change in performance requirements for data written to logical addresses within the logical extent ([0066] The dynamic storage provisioning component 522 may compare the real-time performance statistics 541 against the service level agreement 524 to determine whether a logical storage pool does not satisfy the service level agreement 524; [0047] the SLA may specify performance metrics, desired throughput, acceptable latency, data loss prevention, and/or other levels of service requested from the storage environment by the database application; [0050] Real-time performance statistics, associated with the one or more storage devices of the logical storage pool hosting the data of the application, may be collected from the storage environment and/or from the application. The real-time performance statistics may correspond to latency, throughput, bandwidth, and/or a variety of other performance metric)… 
in response to detection of the change in performance requirements ([0066]):
provision a third physical extent from a non-volatile data storage device having a third set of performance characteristics that is different from both the first set of performance characteristics and the second set of performance characteristics ([0051] the real-time performance statistics may be compared with the SLA to determine whether a storage device does not satisfy the SLA. For example, latency of the 10 k RPM SATA storage device may have increased overtime due to an increase in management of database logs and data, and thus the 10 k RPM SATA storage device may be identified as not satisfying a latency metric of the SLA. A replacement storage device, such as cloud storage, may be identified as a replacement for the 10 k RPM SATA storage device because the cloud storage may have a probability of satisfying the SLA above a threshold probability (e.g., measured latency of the cloud storage may satisfy the latency metric of the SLA); FIG. 5B; [0064] The dynamic storage provisioning component 522 may evaluate the storage environment 502 to identify a pool of storage devices available for hosting data of the application 526. For example, the pool of storage devices may comprise a first SSD storage device 504,…a first SATA storage device 514,…first cloud storage 518,…and/or other storage devices or services; [0065] The dynamic storage provisioning component 522 may construct the logical storage pools based upon the service level agreement 524, such that storage devices within a logical storage pool may satisfy the service level agreement 524), and 
…and wherein the non-volatile data storage having the third set of performance characteristics comprises an external cloud storage server (FIG. 5B Cloud 518; [0021] cloud storage (e.g., a storage endpoint may be stored within a data cloud)).
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Kesavan et al. disclose that performance requirements include throughput. Burkey and Kesavan et al. do not appear to explicitly teach “…at least in part by detecting a decrease in a rate at which write operations are being received that are directed to logical addresses within the logical extent of logical addresses;…mirroring data indicated by at least one subsequently received write operation onto the first physical extent and the third physical extent.” However, Bi et al. disclose:
…at least in part by detecting a decrease in a rate at which write operations are being received that are directed to logical addresses within the logical extent of logical addresses ([0012] A host system seeks to send data to the memory sub-system at a specific data rate or throughput, which can be measured by various metrics. In one example, the metric is an input/output operation per second (IOPS), which is a metric of a number of input or output operations that can be carried out per second. Input/output (I/O) operations can include write operations and read operations. The term throughput is utilized herein to refer to a data rate or bandwidth of data being transferred. [I]OPS are utilized herein as an example of a metric for measuring throughput, however, any similar metric is applicable).

Burkey, Kesavan et al., and Bi et al. do not appear to explicitly teach “mirror data indicated by at least one subsequently received write operation onto the first physical extent and the third physical extent.” However, Fekete et al. disclose:
mirror data indicated by at least one subsequently received write operation onto the first physical extent (SSD as taught by Burkey above) and the third (cloud storage as taught by Kesavan above) physical extent ([0021] For the RAID1 level (mirroring) is described; [0020] Various embodiments can be implemented on any number of types of data storage devices, such as a durable disk storage (which may include any suitable optical or magnetic durable storage device, e.g., RAM, ROM, Flash, USB drive, or other semiconductor-based storage medium), a hard-drive, CD-ROM, or other computer readable media for storing data; [0030] a disk can be added to a redundant disk array); and
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Regarding claim 11, Burkey further discloses: 
The data storage system of claim 10, wherein the non- volatile data storage device having the first set of performance characteristics comprises a non-volatile data storage device of a first type ([0038] the fast-write storage devices 101 are solid state drives (SSDs) 100); and 
wherein the non-volatile data storage device having the second set of performance characteristics comprises a non-volatile data storage device of a second ([0038] the slow-write storage devices 111 are rotational media disks (RMDs) 110).
Regarding claim 12, Burkey further discloses: 
([0038] the fast-write storage devices 101 are solid state drives (SSDs) 100); 
wherein the second set of performance characteristics includes a speed of the non- volatile data storage device of the second type ([0038] the slow-write storage devices 111 are rotational media disks (RMDs) 110); and 
wherein the speed of the non-volatile data storage device of the second type is different from the speed of the non-volatile data storage device of the first type ([0015] A typical RMD may have an input/output (IO) capacity of 200 random IO operations per second, while a typical DRAM SSD may have an IO capacity of 20,000 random IOs per second).
Regarding claim 13, Burkey further discloses: 
The data storage system of claim 11, wherein the first set of performance characteristics includes reliability of the non-volatile data storage device of the first type ([0015] There are a number of advantages of SSDs in comparison to traditional RMDs, including much faster read and write times, better mechanical reliability); 
wherein the second set of performance characteristics includes reliability of the non-volatile data storage device of the second type ([0015] There are a number of advantages of SSDs in comparison to traditional RMDs, including much faster read and write times, better mechanical reliability); and 
wherein the reliability of the non-volatile data storage device of the second type is different from the reliability of the non-volatile data storage device of the first type ([0015] There are a number of advantages of SSDs in comparison to traditional RMDs, including much faster read and write times, better mechanical reliability).
Regarding claim 16, Burkey further discloses: 
The data storage system of claim 10, wherein the instructions, when executed by the processing circuitry, further cause the processing circuitry to: 
mirror the data indicated by at least one subsequently received write operation onto the first physical extent and the third physical extent in response to completion of the copying of the contents of the second physical extent to the third physical extent ([0005] Mirroring involves maintaining two or more separate copies of data. Strictly speaking, mirroring involves maintaining copies of the contents of an extent, either a real extent or a virtual extent…The copies are maintained on an ongoing basis over a period of time. During that time, the data within the mirrored extent might change, but the mirroring relationship will be maintained such that the copies change correspondingly; One of ordinary skill in the art would recognize that the mirroring relationship is not complete until the extents of the mirror have the same copies of data).
However, Burkey does not appear to explicitly teach while Kesavan et al. further disclose: 
further in response to detection of the change in performance requirements for the data (FIG. 4D Updates Service Level Agreement), copy contents of the second physical extent to the third physical extent; and…in response to completion of the copying of the contents of the second physical extent to the third physical extent ([0061] The dynamic storage provisioning component 422 may migrate data from the first SATA storage device 414 to the second SSD storage device 406, and may provision the third logical storage pool 452, to replace the second logical storage pool 440, for the application 426. The dynamic storage provisioning component 422 may release the first SATA storage device 414 into the available storage pool of the storage environment 402; Note that provisioning the third extent is complete after the data is migrated from the second extent). 
Regarding claim 17, Burkey further discloses: 
The data storage system of claim 16, wherein the instructions, when executed by the processing circuitry, further cause the processing circuitry to: 
…process subsequently received read operations by reading the first physical extent ([0006] Mirroring can also be used to improve read performance. Given copies of data on drives A and B, then a read request can be satisfied by reading, in parallel, a portion of the data from A and a different portion of the data from B. Alternatively, a read request can be sent to both A and B. The request is satisfied from either A or B, whichever returns the required data first).
However, Burkey does not appear to explicitly teach while Kesavan et al. further disclose:
release the second physical extent for re-provisioning in response to completion of the copying of the contents of the second physical extent to the third physical extent ([0061] The dynamic storage provisioning component 422 may release the first SATA storage device 414 into the available storage pool of the storage environment 402); and 
Regarding claim 18, Burkey further discloses: 
The data storage system of claim 10, wherein the at least one write operation comprises a plurality of write operations (Figure 6; each write operation writes to a plurality of subextents in the SSD and corresponding stripes in the RMD), and wherein the instructions, when executed by the processing circuitry, further cause the processing circuitry to: 
indicate completion of each individual write operation in the plurality of write operations after the data indicated by that write operation is successfully mirrored onto each of the physical (Figure 6 step 660 More data to stripe to this RMD? NO).
Regarding claim 19, Burkey discloses: 
A computer program product, comprising: 
a non-transitory, computer-readable medium having instructions stored thereon that, when executed by processing circuitry in a data storage system, cause the processing circuitry to perform a method ([0040] The management module 121 and the storage module 122 implement logic that executes instructions. The instructions may be stored in digital storage of any kind. Within the scope of the invention, however, the logic, and any instructions that embody the logic, may be implemented in hardware or software, or any combination thereof) comprising the steps of: 
provisioning physical extents of non-volatile data storage ([0005] mirroring involves maintaining copies of the contents of an extent, either a real extent or a virtual extent. An extent is a set of consecutively addressed units of storage (e.g., bytes or words)) from non-volatile data storage devices of disparate types (Figure 1 Solid State Drives (SSDs) 100 and rotational media disks (RMDs) 110), wherein the physical extents of non-volatile data storage comprise a first physical extent provisioned from a non-volatile data storage device (Figure 2 SSD subextents 200; [0046] Individual stripes 201 and corresponding subextents 200 will be labeled cDs, where c is the copy index number and s is the stripe 201 index number) having a first set of performance characteristics ([0038] the fast-write storage devices 101 are solid state drives (SSDs) 100) and a second physical extent provisioned from a non-volatile data storage device (Figure 2 RMD stripes 201) having a second set of performance characteristics ([0038] the slow-write storage devices 111 are rotational media disks (RMDs) 110; [0016] The invention encompasses any situation in which a device with a fast write speed, or input/output capacity for writes, is mirrored to a plurality of devices with lower write speeds…the approach of the invention will allow discrepancies in write speeds between types of mirroring devices to be compensated for by striping across a plurality of slower devices); 
receiving at least one write operation (Figure 5 step 560 Write Operation? YES) directed to at least one logical address within a logical extent of logical addresses ([0013] A VDisk is usually represented to the host by the storage system as a logical unit number (LUN); [0003] virtualization is implemented in a way that minimizes manual configuration of the relationship between the logical representation of the storage as one or more VDisks, and the implementation of the storage using physical devices); 
mirroring data indicated by the write operation onto the first physical extent and the second physical extent (Figure 5 step 570 Write data to SSD and stripe to the RMDs; Figure 2 1D1 is mirrored to 2D1; [0005] Strictly speaking, mirroring involves maintaining copies of the contents of an extent, either a real extent or a virtual extent. An extent is a set of consecutively addressed units of storage (e.g., bytes or words)… When we say herein that data is being mirrored, it should be understood to mean that an extent containing data is being mirrored);
…wherein the non-volatile data storage device having the first set of performance characteristics comprises a solid state drive (Figure 1 Solid State Drives (SSDs) 100), wherein the non- volatile data storage device having the second set of performance characteristics comprises a magnetic disk drive (Figure 1 rotational media disks (RMDs) 110),…
Burkey do not appear to explicitly teach “detecting a change in performance requirements for data written to logical addresses within the logical extent at least in part by detecting a decrease in a rate at which write operations are being received that are directed to logical addresses within the logical extent of logical addresses; in response to detecting the change in performance requirements:  provisioning a third physical extent from a non-volatile data storage device having a third a third set of performance characteristics that is different from both the first set of performance characteristics and the second set of performance characteristics, and mirroring data indicated by at least one subsequently received write operation onto the first physical extent and the third physical extent; …and wherein the non-volatile data storage having the third set of performance characteristics comprises an external cloud storage server..” However, Kesavan et al. disclose:
detecting a change in performance requirements for data written to logical addresses within the logical extent ([0066] The dynamic storage provisioning component 522 may compare the real-time performance statistics 541 against the service level agreement 524 to determine whether a logical storage pool does not satisfy the service level agreement 524; [0047] the SLA may specify performance metrics, desired throughput, acceptable latency, data loss prevention, and/or other levels of service requested from the storage environment by the database application; [0050] Real-time performance statistics, associated with the one or more storage devices of the logical storage pool hosting the data of the application, may be collected from the storage environment and/or from the application. The real-time performance statistics may correspond to latency, throughput, bandwidth, and/or a variety of other performance metric)…
in response to detecting the change in performance requirements ([0066]): 
provisioning a third physical extent from a non-volatile data storage device having a third a third set of performance characteristics that is different from both the first set of performance ([0051] the real-time performance statistics may be compared with the SLA to determine whether a storage device does not satisfy the SLA. For example, latency of the 10 k RPM SATA storage device may have increased overtime due to an increase in management of database logs and data, and thus the 10 k RPM SATA storage device may be identified as not satisfying a latency metric of the SLA. A replacement storage device, such as cloud storage, may be identified as a replacement for the 10 k RPM SATA storage device because the cloud storage may have a probability of satisfying the SLA above a threshold probability (e.g., measured latency of the cloud storage may satisfy the latency metric of the SLA); FIG. 5B; [0064] The dynamic storage provisioning component 522 may evaluate the storage environment 502 to identify a pool of storage devices available for hosting data of the application 526. For example, the pool of storage devices may comprise a first SSD storage device 504,…a first SATA storage device 514,…first cloud storage 518,…and/or other storage devices or services; [0065] The dynamic storage provisioning component 522 may construct the logical storage pools based upon the service level agreement 524, such that storage devices within a logical storage pool may satisfy the service level agreement 524), and 
…wherein the non-volatile data storage having the third set of performance characteristics comprises an external cloud storage server (FIG. 5B Cloud 518; [0021] cloud storage (e.g., a storage endpoint may be stored within a data cloud)).
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Kesavan et al. disclose that performance requirements include throughput. Burkey and Kesavan et al. do not appear to explicitly teach “…at least in part by detecting a decrease in a rate at which write operations are being received that are directed to logical addresses within the logical extent of logical addresses;…mirroring data indicated by at least one subsequently received write operation onto the first physical extent and the third physical extent.” However, Bi et al. disclose:
…at least in part by detecting a decrease in a rate at which write operations are being received that are directed to logical addresses within the logical extent of logical addresses ([0012] A host system seeks to send data to the memory sub-system at a specific data rate or throughput, which can be measured by various metrics. In one example, the metric is an input/output operation per second (IOPS), which is a metric of a number of input or output operations that can be carried out per second. Input/output (I/O) operations can include write operations and read operations. The term throughput is utilized herein to refer to a data rate or bandwidth of data being transferred. [I]OPS are utilized herein as an example of a metric for measuring throughput, however, any similar metric is applicable).
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
Burkey, Kesavan et al., and Bi et al. do not appear to explicitly teach “mirroring data indicated by at least one subsequently received write operation onto the first physical extent and the third physical extent.” However, Fekete et al. disclose: 
mirroring data indicated by at least one subsequently received write operation onto the first physical extent (SSD as taught by Burkey above) and the third (cloud storage as taught by Kesavan above) physical extent ([0021] For the RAID1 level (mirroring) is described; [0020] Various embodiments can be implemented on any number of types of data storage devices, such as a durable disk storage (which may include any suitable optical or magnetic durable storage device, e.g., RAM, ROM, Flash, USB drive, or other semiconductor-based storage medium), a hard-drive, CD-ROM, or other computer readable media for storing data; [0030] a disk can be added to a redundant disk array).
The motivation for combining is based on the same rational presented for rejection of independent claim 1.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Burkey et al., Kesavan et al., Bi et al., and Fekete et al. as applied to claim 1 above, and further in view of Dalmatov (US 2017/0285972).
Regarding claim 5, Burkey et al., Kesavan et al., Bi et al., and Fekete et al. do not appear to explicitly teach while Dalmatov discloses: 
The method of claim 2, wherein the first set of performance characteristics includes expected lifetime of the non-volatile data storage device of the first type ([0008] unlike an HDD employing magnetic disks, SSDs utilizing flash memory devices have a limited number of program/erase (PE) cycles (also referred to as writes or write operations) before the SSD becomes unreliable); 
wherein the second set of performance characteristics includes expected lifetime of the non-volatile data storage device of the second type ([0008] unlike an HDD employing magnetic disks, SSDs utilizing flash memory devices have a limited number of program/erase (PE) cycles (also referred to as writes or write operations) before the SSD becomes unreliable); and 
wherein the expected lifetime of the non-volatile data storage device of the second type is different from the expected lifetime of the non-volatile data storage device of the first type ([0008] unlike an HDD employing magnetic disks, SSDs utilizing flash memory devices have a limited number of program/erase (PE) cycles (also referred to as writes or write operations) before the SSD becomes unreliable).
Burkey, Kesavan et al., Bi et al., Fekete et al., and Dalmatov are analogous art because Burkey teaches mirroring data between storage devices having different write speeds; Kesavan et al. teach real-time analysis for dynamic storage; Bi et al. teach managing storage performance; Fekete et al. teach mirroring data using heterogeneous disks; and Dalmatov teach managing write quotas in data storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Burkey, Kesavan et al., Bi et al., Fekete et al., and Dalmatov before him/her, to modify the combined teachings of Burkey, Kesavan et al., Bi et al., and Fekete et al. with the teachings of Dalmatov because knowing the expected lifetime of storage devices would enable the combined system to make mirroring decisions based on discrepancies between storage devices based on expected lifetime.
Regarding claim 14, Burkey et al., Kesavan et al., Bi et al., and Fekete et al. do not appear to explicitly teach while Dalmatov discloses: 
The data storage system of claim 11, wherein the first set of performance characteristics includes expected lifetime of the non-volatile data storage device of the first type ([0008] unlike an HDD employing magnetic disks, SSDs utilizing flash memory devices have a limited number of program/erase (PE) cycles (also referred to as writes or write operations) before the SSD becomes unreliable); 
wherein the second set of performance characteristics includes expected lifetime of the non-volatile data storage device of the second type ([0008] unlike an HDD employing magnetic disks, SSDs utilizing flash memory devices have a limited number of program/erase (PE) cycles (also referred to as writes or write operations) before the SSD becomes unreliable); and 
wherein the expected lifetime of the non-volatile data storage device of the second type is different from the expected lifetime of the non-volatile data storage device of the first type ([0008] unlike an HDD employing magnetic disks, SSDs utilizing flash memory devices have a limited number of program/erase (PE) cycles (also referred to as writes or write operations) before the SSD becomes unreliable).
The motivation for combining is based on the same rational presented for rejection of claim 5.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Burkey et al., Kesavan et al., Bi et al., and Fekete et al. as applied to claim 1 above, and further in view of Mueller-Wicke et al. (US 2019/0205034).
Regarding claim 20, Kesavan et al. further disclose: 
The method of claim 3, wherein the non-volatile data storage device having the third set of performance characteristics comprises a non-volatile data storage device of a third type (FIG. 5B Cloud 518; [0021] cloud storage (e.g., a storage endpoint may be stored within a data cloud)); 
Burkey, Kesavan et al., Bi et al., and Fekete et al. do not appear to explicitly teach “wherein the third set of performance characteristics comprises a speed of the non-volatile data storage device of the third type; and wherein the speed of the non-volatile data storage device of the third type is slower than the speed of the non-volatile data storage device of the first type and the speed of the non-volatile data storage device of the second type.” However, Mueller-Wicke et al. disclose:
wherein the third set of performance characteristics comprises a speed of the non-volatile data storage device of the third type ([0051] The storage tiers 102-104 may be organized in a descending level of data access performance. The data access performance comprises speed of the data access); and 
wherein the speed of the non-volatile data storage device of the third type is slower than the speed of the non-volatile data storage device of the first type and the speed of the non-volatile data storage device of the second type ([0054] The storage tier N (102) may be a file system or an object storage with attached storage devices. The storage devices can be based on Flash, SSD or hard disk. The storage tier N+1 (e.g., 103) is provided by one or more file systems, cloud storage systems).
Burkey, Kesavan et al., Bi et al., Fekete et al., and Mueller-Wicke et al. are analogous art because Burkey teaches mirroring data between storage devices having different write speeds; Kesavan et al. teach real-time analysis for dynamic storage; Bi et al. teach managing storage performance; Fekete et al. teach mirroring data using heterogeneous disks; and Mueller-Wicke et al. teach tiered storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Burkey, Kesavan et al., Bi et al., Fekete et al., and Mueller-Wicke et al. before him/her, to modify the combined teachings of Burkey, Kesavan et al., Bi et al., and Fekete et al. with the teachings of Mueller-Wicke et al. because implementing a third type of storage (i.e. cloud storage) based on slower speed of the storage would enable the 
Regarding claim 21, Burkey, Kesavan et al., Bi et al., and Fekete et al. do not appear to explicitly teach while Mueller-Wicke et al. disclose: 
The method of claim 1, wherein the non-volatile data storage device having the third set of performance characteristics has relatively lower performance in terms of write speed than the non-volatile data storage device having the second set of performance characteristics ([0054] [0054] The storage tier N (102) may be a file system or an object storage with attached storage devices. The storage devices can be based on Flash, SSD or hard disk. The storage tier N+1 (e.g., 103) is provided by one or more file systems, cloud storage systems).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Burkey, Kesavan et al., Bi et al., Fekete et al., and Mueller-Wicke et al. before him/her, to modify the combined teachings of Burkey, Kesavan et al., Bi et al., and Fekete et al. with the teachings of Mueller-Wicke et al. because implementing a third type of storage (i.e. cloud storage) based on slower write speed of the storage would enable the systematic placement of data with controlled and progressive change of data access performance (Mueller-Wicke et al. [0028]).
Regarding claim 22, Burkey et al. further disclose: 
The method of claim 21, wherein the non-volatile data storage device having the first set of performance characteristics has relatively higher performance in terms of write speed than the non-volatile data storage device having the second set of performance characteristics ([0015] Solid state drives (SSDs), sometimes called solid state disks, are a major advance in storage system technology. An SSD is a data storage device that uses non-volatile memory such as flash, or volatile memory, such as SDRAM, to store data. The SSD can replace a conventional rotational media hard drive (RMD), which has spinning platters. There are a number of advantages of SSDs in comparison to traditional RMDs, including much faster read and write times, better mechanical reliability, much greater IO capacity, an extremely low latency, and zero seek time. A typical RMD may have an input/output (IO) capacity of 200 random IO operations per second, while a typical DRAM SSD may have an IO capacity of 20,000 random IOs per second).

Response to Arguments
Applicant’s arguments, filed June 28, 2021, with respect to the rejection of claims have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Burkey, Kesavan et al., Bi et al., Fekete et al. based on applicant’s amendment to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288.  The examiner can normally be reached on M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY A WARREN/Primary Examiner, Art Unit 2137